 

Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT dated as of October 5, 2016 (this “Agreement”) by
and between Salem Five Bancorp, a Massachusetts mutual holding company
(“Parent”), and the individual or entity whose name appears in the signature
block to this Agreement (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, Georgetown Bancorp,
Inc., a Maryland corporation (the “Company”), Parent, and [Merger Sub], a
Maryland corporation and wholly owned subsidiary of Parent (“Merger Sub”), are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”), pursuant to which, among other things, each outstanding
share of common stock, par value $0.01 per share, of the Company (the “Company
Stock”) will be converted into the right to receive the Merger Consideration, as
specified in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholder is the Beneficial Owner (as
defined herein) of such Stockholder’s Existing Shares (as defined herein);

 

WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that the Stockholder agree, and the Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to such Stockholder’s Covered Shares (as defined
herein); and

 

WHEREAS, the Board of Directors of the Company has adopted the Merger Agreement
and approved the transactions contemplated thereby, understanding that the
execution and delivery of this Agreement by the Stockholder, together with the
voting and support agreements concurrently entered into by certain other
stockholders of the Company (collectively, the “Covered Stockholders”), is a
material inducement and condition to Parent’s willingness to enter into the
Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

Article I
General

 

Section 1.1           Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Merger Agreement.
The following capitalized terms, as used in this Agreement, shall have the
following meanings:

 

“Affiliate” of a specified Person is any Person that directly or indirectly
controls, is controlled by, or is under common control with, such specified
Person; provided that, for

 

   

 

 

purposes of this Agreement, in no event shall (a) the Company or any of its
controlled Affiliates or (b) any of the portfolio companies in which the
Stockholder or its Affiliates have an investment be deemed to be an Affiliate of
such Stockholder so long as such portfolio company has not received confidential
information regarding the Company, any of its Subsidiaries or the transactions
contemplated by the Merger Agreement and is not acting at the direction of or in
active coordination with such Stockholder with respect to the Company, any of
its Subsidiaries or the transactions contemplated by the Merger Agreement. For
purposes of this Agreement, “control” when used with respect to any Person means
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have correlative
meanings.

 

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act. The terms “Beneficially Own”, “Beneficially Owned” and
“Beneficial Owner” shall each have a correlative meaning.

 

“Covered Shares” means the Stockholder’s Existing Shares together with any
shares of Company Stock or other capital stock of the Company issuable upon the
conversion, exercise or exchange of securities that are as of the relevant date
securities convertible into or exercisable or exchangeable for shares of Company
Stock or other capital stock of the Company that the Stockholder has or acquires
Beneficial Ownership of on or after the date hereof and over which the
Stockholder has sole voting power.

 

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement).
The term “Encumber” shall have a correlative meaning.

 

“Existing Shares” means the shares of Company Stock set forth opposite the
Stockholder’s name on Schedule 1 hereto.

 

“Expiration Date” means the date on which the Merger Agreement is terminated in
accordance with its terms.

 

“Person” means an individual, corporation (including not-for-profit), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

 

“Representatives” means, with respect to a Person, such Person’s Affiliates and
its and their respective officers, directors, employees, agents and advisors.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
Encumber, hypothecate or similarly dispose of (including by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into

 

 - 2 - 

 

 

any contract, option or other arrangement or understanding with respect to the
voting of or sale, transfer, assignment, pledge, Encumbrance, hypothecation or
similar disposition of (including by merger, by tendering into any tender or
exchange offer, by testamentary disposition, by operation of law or otherwise).

 

Article II
Voting

 

Section 2.1           Agreement To Vote.

 

(a)          The Stockholder hereby irrevocably and unconditionally agrees that
during the term of this Agreement, at the Company Meeting and at any other
meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, such Stockholder shall, in each case to the
fullest extent that the Covered Shares of such Stockholder are entitled to vote
thereon or consent thereto:

 

(i)          appear at each such meeting or otherwise cause the Covered Shares
to be counted as present thereat for purposes of calculating a quorum; and

 

(ii)        vote (or cause to be voted), in person or by proxy, all of such
Covered Shares (A) in favor of (1) the adoption and approval of the Merger
Agreement and approval of the Merger and other transactions contemplated by the
Merger Agreement and (2) any proposal to adjourn or postpone any meeting of the
stockholders of the Company at which any of the foregoing matters are submitted
for consideration and vote of the stockholders of the Company to a later date if
there are not a quorum or sufficient votes for approval of such matters on the
date on which the meeting is held to vote upon any of the foregoing matters; (B)
against any action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of such Stockholder contained in this
Agreement, if requested by Parent in writing at least two (2) Business Days
prior to the applicable vote; and (C) against any Acquisition Proposal or
Superior Proposal and against any other action, agreement or transaction
involving the Company or any of its Subsidiaries that would reasonably be
expected to materially impede, interfere with, delay, postpone, adversely affect
or prevent the consummation of the Merger or the other transactions contemplated
by the Merger Agreement or this Agreement or the performance by the Company of
its obligations under the Merger Agreement or by such Stockholder of its
obligations under this Agreement, including (I) any extraordinary corporate
transaction, such as a merger, consolidation, share exchange or other business
combination involving the Company or GB (other than the Merger and the Bank
Merger); (II) a sale, lease or transfer of a material amount of assets of the
Company or GB or any reorganization, recapitalization, liquidation, dissolution
or other similar transaction involving the Company or GB;

 

 - 3 - 

 

 

or (III) any change in the present capitalization of the Company or any
amendment or other change to the Company’s certificate of incorporation or
bylaws.

 

(b)          The Stockholder hereby (i) waives, and agrees not to exercise or
assert, any appraisal or similar rights in connection with the Merger and (ii)
agrees (A) not to commence or participate in and (B) to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against Parent, Merger Sub, the Company or any
of their respective Affiliates relating to the negotiation, execution or
delivery of this Agreement or the Merger Agreement or the consummation of the
transactions contemplated hereby or thereby, including any claim (1) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (2) alleging a breach of any fiduciary duty of the Board of
Directors of the Company in connection with this Agreement, the Merger Agreement
or the transactions contemplated hereby or thereby.

 

(c)          The obligations of the Stockholder specified in this Section 2.1
shall apply whether or not the Merger or any action described above is
recommended by the Board of Directors of the Company (or any committee thereof).

 

Section 2.2           No Inconsistent Agreements. The Stockholder hereby
covenants and agrees that, except for this Agreement, such Stockholder (a) has
not entered into, and shall not enter into at any time while the Merger
Agreement remains in effect, any voting agreement or voting trust with respect
to the Covered Shares of such Stockholder, (b) has not granted, and shall not
grant at any time while the Merger Agreement remains in effect, a proxy, consent
or power of attorney with respect to the Covered Shares of such Stockholder
(except pursuant to Section 2.3 or pursuant to any proxy card, in form and
substance reasonably satisfactory to Parent, solicited by the Board of Directors
of the Company and delivered to the Company directing that the Covered Shares of
such Stockholder be voted in accordance with Section 2.1) and (c) has not taken
and shall not knowingly take any action that would make any representation or
warranty of such Stockholder contained herein untrue or incorrect in any
material respects or have the effect of preventing or disabling such Stockholder
from performing any of its obligations under this Agreement. The Stockholder
hereby represents that all proxies, powers of attorney, instructions or other
requests given by such Stockholder prior to the execution of this Agreement in
respect of the voting of such Stockholder’s Covered Shares, if any, are not
irrevocable and such Stockholder hereby revokes (and shall cause to be revoked)
any and all such previous proxies, powers of attorney, instructions or other
requests with respect to such Stockholder’s Covered Shares.

 

Section 2.3           Proxy. The Stockholder hereby irrevocably appoints as its
proxy and attorney-in-fact, Parent and any Person designated in writing by
Parent, each of them individually, with full power of substitution and
resubstitution, to vote the Covered Shares Beneficially Owned by such
Stockholder solely to the extent and in accordance with Section 2.1 during the
term of this Agreement at the Company Meeting and at any annual or special
meetings of stockholders of the Company (or adjournments or postponements
thereof) prior to

 

 - 4 - 

 

 

the termination of this Agreement in accordance with Section 5.1 at which any of
the matters described in Section 2.1 is to be considered; provided, however,
that such Stockholder’s grant of the proxy contemplated by this Section 2.3
shall be effective only if such Stockholder fails to be counted as present, to
consent or to vote such Stockholder’s Covered Shares, as applicable, in
accordance with this Agreement or has not delivered to the Secretary of the
Company at least two (2) Business Days prior to the meeting at which any of the
matters described in Section 2.1 is to be considered a duly executed proxy card,
in form and substance reasonably satisfactory to Parent, solicited by the Board
of Directors of the Company and delivered to the Company directing that the
Covered Shares of such Stockholder be voted in accordance with Section 2.1. This
proxy, if it becomes effective, is coupled with an interest, is given as an
additional inducement of Parent to enter into the Merger Agreement and shall be
irrevocable prior to the termination of this Agreement in accordance with
Section 5.1, at which time any such proxy shall terminate. The Stockholder
(solely in its capacity as such) shall take such further actions or execute such
other instruments as may be necessary to effectuate the intent of this proxy.
Parent may terminate this proxy with respect to any such Stockholder at any time
at its sole election by written notice provided to such Stockholder.

 

Article III
Representations And Warranties

 

The Stockholder hereby represents and warrants to Parent as follows:

 

Section 3.1           Authorization; Validity of Agreement. If such Stockholder
is an entity, such Stockholder is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization. Such
Stockholder has the requisite capacity and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized (to
the extent authorization is required), executed and delivered by such
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
subject to the Enforceability Exceptions. If such Stockholder is an individual
and is married and such Stockholder’s Covered Shares constitute community
property under applicable Law, this Agreement has been duly authorized (to the
extent authorization is required), executed and delivered by, and constitutes
the valid and binding agreement of, such Stockholder’s spouse, subject to the
Enforceability Exceptions.

 

Section 3.2           Ownership. (i) Such Stockholder’s Existing Shares are, and
all of the Covered Shares Beneficially Owned by such Stockholder during the term
of this Agreement will be, Beneficially Owned by such Stockholder and (ii) such
Stockholder has good and valid title to such Stockholder’s Existing Shares, free
and clear of any Encumbrances other than pursuant to this Agreement, the Merger
Agreement, or under applicable federal or state securities laws. With respect to
any outstanding Covered Shares of which the Stockholder is not the record owner,
such lack of record ownership will not prevent or impair such Stockholder from
complying with any obligation, agreement or covenant set forth herein. As of the
date hereof, such Stockholder’s Existing Shares constitute all of the shares of
Company Stock (or any other

 

 - 5 - 

 

 

equity interests of the Company) Beneficially Owned or owned of record by such
Stockholder over which such Stockholder has sole voting power. Any shares of
Company Stock (or any other equity interests of the Company) Beneficially Owned
or owned of record by the Stockholder and over which such Stockholder does not
have sole voting power are covered by another voting and support agreement
entered into on the date hereof by a Covered Stockholder. Such Stockholder has
and will have at all times during the term of this Agreement sole voting power
(including the right to control such vote as contemplated herein), sole power of
disposition, sole power to issue instructions with respect to the matters set
forth in Article II, and sole power to agree to all of the matters set forth in
this Agreement, in each case with respect to all of such Stockholder’s Existing
Shares and with respect to all of the Covered Shares Beneficially Owned by such
Stockholder and over which such Stockholder has sole voting power at all times
during the term of this Agreement.

 

Section 3.3           No Violation. The execution and delivery of this Agreement
by such Stockholder does not, and the performance by such Stockholder of its
obligations under this Agreement will not, (i) result in such Stockholder
violating any Law applicable to such Stockholder or by which any of its assets
or properties is bound or, if applicable, any certificate or articles of
incorporation, as applicable, or bylaws or other equivalent organizational
documents of such Stockholder, or (ii) violate, conflict with, result in a
breach of any provision of or the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Encumbrance upon any of the properties or assets
of such Stockholder under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which such Stockholder is a party, or by which
it or any of its properties or assets may be bound that would adversely affect
its ability to perform its obligations under this Agreement.

 

Section 3.4           Consents and Approvals. The execution and delivery of this
Agreement by such Stockholder does not, and the performance by such Stockholder
of its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require such Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity, other than the filings of any required
reports with the SEC.

 

Section 3.5           Absence of Litigation. As of the date hereof, there is no
litigation, action, suit or proceeding pending or, to the knowledge of such
Stockholder, threatened against or affecting such Stockholder and/or any of its
Affiliates before or by any Governmental Entity that would reasonably be
expected to impair the ability of such Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

 

Section 3.6           Finder’s Fees. No investment banker, broker, finder or
other intermediary is entitled to a fee or commission from Parent, Merger Sub or
the Company in respect of this Agreement or the Merger Agreement based upon any
arrangement or agreement made by or on behalf of such Stockholder.

 

 - 6 - 

 

 

Section 3.7           Reliance by Parent. Such Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the execution and delivery of this Agreement by such Stockholder and the
representations and warranties of such Stockholder contained herein. Such
Stockholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other transactions contemplated thereby.

 

Article IV
Other Covenants

 

Section 4.1           Prohibition On Transfers; Other Actions. Until the earlier
of (a) the stockholder approval of the Merger and (b) termination of this
Agreement in accordance with Section 5.1, the Stockholder agrees that it shall
not (i) Transfer any of such Stockholder’s Covered Shares, Beneficial Ownership
thereof or any other interest therein (including any voting power with respect
thereto), except for (x) Transfers to a charity, charitable trust, or other
charitable organization under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, to a lineal descendant or a spouse of the Stockholder, or to a
trust or other entity for the benefit of any of the foregoing individuals,
provided that the transferee agrees in writing to be bound by the terms of this
Agreement, and (y) Transfers to satisfy any tax withholding obligations in
connection with the vesting of a Company Equity Award; (ii)enter into any
agreement, arrangement or understanding with any Person, or take any other
action, that violates or conflicts with or would reasonably be expected to
violate or conflict with, or result in or give rise to a violation of or
conflict with, such Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (iii) take any action that could reasonably
be expected to restrict or otherwise affect such Stockholder’s legal power,
authority and right to comply with and perform its covenants and obligations
under this Agreement. Any Transfer in violation of this provision shall be void
ab initio. The Stockholder shall not request that the Company or its transfer
agent register the transfer (book-entry or otherwise) of any Certificate
representing any of such Stockholder’s Covered Shares.

 

Section 4.2           Stock Dividends, Etc. In the event of any change in the
Company Stock by reason of any reclassification, recapitalization,
reorganization, stock split (including a reverse stock split) or subdivision or
combination, exchange or readjustment of shares, or any stock dividend or stock
distribution, merger or other similar change in capitalization, the terms
“Existing Shares” and “Covered Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received in such transaction.

 

Section 4.3           No Solicitation; Support Of Acquisition Proposals.

 

(a)          Subject to the provisions of Section 5.2 of this Agreement, prior
to the Expiration Date the Stockholder agrees that it shall not, and shall cause
each of its Subsidiaries, Affiliates and Representatives not to, directly or
indirectly (i) initiate, solicit, knowingly encourage or knowingly facilitate
inquiries or proposals with respect to any Acquisition Proposal, (ii) engage or
participate in any negotiations with any person

 

 - 7 - 

 

 

concerning any Acquisition Proposal, (iii) provide any confidential or nonpublic
information or data to, or have or participate in any discussions with, any
person relating to any Acquisition Proposal, (iv) make or participate in,
directly or indirectly, a “solicitation” of “proxies” (as such terms are used in
the rules of the SEC) or powers of attorney or similar rights to vote, or seek
to advise or influence any Person, with respect to the voting of any shares of
Company Stock in connection with any vote or other action on any matter, other
than to recommend that the stockholders of the Company vote in favor of the
adoption and approval of the Merger Agreement and the transactions contemplated
thereby as otherwise expressly provided in this Agreement, (v) approve, adopt,
recommend or enter into, or publicly propose to approve, adopt, recommend or
enter into, or allow any of its Affiliates to enter into, a merger agreement,
letter of intent, term sheet, agreement in principle, share purchase agreement,
asset purchase agreement, share exchange agreement, option agreement, voting,
profit capture, tender or other similar contract providing for, with respect to,
or in connection with, or that is intended to or could reasonably be expected to
result in any Acquisition Proposal, or (vi) agree or propose to do any of the
foregoing. The Stockholder and its Subsidiaries, Affiliates and Representatives
shall immediately cease and cause to be terminated all discussions or
negotiations with any Person conducted heretofore (other than with Parent) with
respect to any Acquisition Proposal, and shall take the necessary steps to
inform its Affiliates and Representatives of the obligations undertaken pursuant
to this Agreement, including this Section 4.3. Any violation of this Section 4.3
by the Stockholder’s Affiliates or Representatives shall be deemed to be a
violation by the Stockholder of this Section 4.3. The Stockholder agrees to
promptly (and in any event within 24 hours) notify Parent after receipt by it of
an Acquisition Proposal or any indication to it that any Person is considering
making an Acquisition Proposal or any request of such Stockholder for nonpublic
information relating to the Company or any of its Subsidiaries or for access to
the properties, books or records of the Company or any of its Subsidiaries by
any Person that such Stockholder has knowledge or reasonably expects to be
considering making, or has made, an Acquisition Proposal and to keep Parent
fully informed of the status and details of any such Acquisition Proposal,
indication or request.

 

(b)          For the avoidance of doubt, for the purposes of this Section 4.3,
any officer, director, employee, agent or advisor of the Company (in each case,
in their capacities as such) shall be deemed not to be a Representative of the
Stockholder.

 

Section 4.4           Notice Of Acquisitions. The Stockholder agrees to notify
Parent as promptly as practicable (and in any event within one (1) Business Day
after receipt) orally and in writing of the number of any additional shares of
Company Stock or other securities of the Company of which such Stockholder
acquires Beneficial Ownership on or after the date hereof.

 

Section 4.5           Further Assurances; Disclosure. From time to time, at
Parent’s reasonable request and without further consideration, the Stockholder
agrees to cooperate with Parent with respect to Parent’s or the Company’s or
their respective Subsidiaries’ filings with Governmental Entities, to the extent
relating to such Stockholder, and to execute and deliver

 

 - 8 - 

 

 

such additional documents and reasonably cooperate in connection with such
further actions, to the extent relating to such Stockholder, as may be necessary
or desirable to effect the actions contemplated by this Agreement and the Merger
Agreement; provided that, for the avoidance of doubt, this Section 4.5 shall not
be interpreted to transfer to the Stockholder the responsibility to prepare
and/or file any application or other filing that would traditionally be filed by
Parent, the Company or any of their respective Affiliates in connection with the
transactions contemplated hereby. The Stockholder hereby authorizes Parent to
publish and disclose in any announcement or disclosure required by the SEC and
in the Proxy Statement such Stockholder’s identity and ownership of such
Stockholder’s Covered Shares and the nature of such Stockholder’s obligations
under this Agreement.

 

Article V
Miscellaneous

 

Section 5.1           Termination. This Agreement shall remain in effect until
the earlier to occur of (a) the Effective Time and (b) the Expiration Date.
Neither the provisions of this Section 5.1 nor the termination of this Agreement
shall (i) relieve any party hereto from any liability of such party to any other
party incurred prior to such termination or expiration, (ii) relieve any party
hereto from any liability to any other party arising out of or in connection
with a breach of this Agreement or (iii) terminate the obligations under Section
2.1(b) or Article V. The Stockholder shall also have the right to terminate this
Agreement by written notice to Parent as specified below if the terms of the
Merger Agreement are amended, modified or waived without the written consent of
such Stockholder to change the form or amount of the consideration payable with
respect to the Covered Shares pursuant the Merger Agreement in a manner adverse
to such Stockholder; provided that such Stockholder sends notice to Parent of
such Stockholder’s election to terminate within five (5) Business Days after the
public announcement of such amendment.

 

Section 5.2           No Agreement as Director or Officer; Stockholder Capacity.
Notwithstanding any provision in this Agreement to the contrary, nothing in this
Agreement shall limit or restrict the Stockholder (if an individual) in his or
her capacity as a director or officer of the Company from acting in such
capacity or voting in such capacity in such person’s sole discretion on any
matter and no such actions shall be deemed a breach of this Agreement. Any
trustee executing this Agreement is executing this Agreement solely in his or
her fiduciary capacity and shall have no personal liability or obligation under
this Agreement in such capacity. It is understood that this Agreement shall
apply to the Stockholder solely in such Stockholder’s capacity as a stockholder
of the Company.

 

Section 5.3           No Ownership Interest. The Stockholder has agreed to enter
into this Agreement and act in the manner specified in this Agreement for
consideration. Except as expressly set forth in this Agreement, all rights and
all ownership and economic benefits of and relating to the Stockholder’s Covered
Shares shall remain vested in and belong to such Stockholder, and except as
expressly set forth in this Agreement, nothing herein shall, or shall be
construed to, grant Parent any power, sole or shared, to direct or control the
voting or disposition of any of such Covered Shares. Nothing in this Agreement
shall be interpreted as

 

 - 9 - 

 

 

creating or forming a “group” with any other Person, including Parent, for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable Law.

 

Section 5.4           Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile, upon confirmation of receipt, or if
by e-mail so long as such e-mail states it is a notice delivered pursuant to
this Section 5.4 and a duplicate copy of such e-mail is promptly given by one of
the other methods described in this Section 5.4, (b) on the first business day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(i)if to Parent, to:

 

Salem Five Bancorp

210 Essex Street

Salem, Massachusetts 01970.0804

Attention: Ping Yin Chai

Email: PingYin.Chai@salemfive.com

 

with a copy (which shall not constitute notice) to:

 

K&L Gates LLP

One Lincoln Street

Boston, Massachusetts 02111

Attention: Stephen L. Palmer

Email: stephen.palmer@klgates.com

 

and

 

(ii)if to the Stockholder, to the applicable address set forth on Schedule 1.

 

Section 5.5           Interpretation. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. When a reference is made in this Agreement to
Articles, Sections or Schedules, such reference shall be to an Article or
Section of or Schedule to this Agreement unless otherwise indicated. Headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” References to “the date
hereof” shall mean the date of this Agreement. As used herein, (i) “business
day” means any day other than a

 

 - 10 - 

 

 

Saturday, a Sunday or a day on which banks in New York, New York are authorized
by law or executive order to be closed and (ii) the “transactions contemplated
by the Merger Agreement” shall include the Merger and the Bank Merger. All
references to “dollars” or “$” in this Agreement are to United States dollars.
This Agreement shall not be interpreted or construed to require any Person to
take any action, or fail to take any action, if to do so would violate any
applicable Law. References to any statute or regulation refer to such statute or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and references to any section of any statute or regulation
include any successor to such section.

 

Section 5.6           Counterparts. This Agreement may be executed in two or
more counterparts (including by facsimile or other electronic means) all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

 

Section 5.7           Entire Agreement. This Agreement and, to the extent
referenced herein, the Merger Agreement, together with the several agreements
and other documents and instruments referred to herein or therein or attached
hereto or thereto, constitute the entire agreement among the parties and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and thereof.

 

Section 5.8           Governing Law; Jurisdiction; Waiver Of Jury Trial.

 

(a)          This Agreement shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to any applicable
conflicts of law.

 

(b)          Each party agrees that it will bring any action or proceeding in
respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby exclusively in any federal or state court
located in the Commonwealth of Massachusetts (the “Chosen Courts”), and, solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen Courts are an inconvenient forum or do not have jurisdiction
over any party and (iv) agrees that service of process upon such party in any
such action or proceeding will be effective if notice is given in accordance
with Section 5.4.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO

 

 - 11 - 

 

 

A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 5.8(c).

 

Section 5.9            Amendment; Waiver. This Agreement may not be amended
except by an instrument in writing signed by Parent and the Stockholder. Each
party may waive any right of such party hereunder by an instrument in writing
signed by such party and delivered to the other parties, but such waiver shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

Section 5.10         Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any Law to post security or a bond as a prerequisite to
obtaining equitable relief.

 

Section 5.11         Severability. Whenever possible, each provision or portion
of any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction such that the invalid,
illegal or unenforceable provision or portion thereof shall be interpreted to be
only so broad as is enforceable.

 

Section 5.12         Delivery by Facsimile or Electronic Transmission. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments or waivers hereto or thereto, to the extent
signed and delivered by means of a facsimile machine or by e-mail delivery of a
“.pdf” format data file, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No party hereto or to any such agreement or instrument shall raise
the use of a facsimile machine or e-mail delivery of a “.pdf” format data file
to deliver a signature to this Agreement or any

 

 - 12 - 

 

 

amendment hereto or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file as a defense to the formation of a
contract and each party hereto forever waives any such defense.

 

Section 5.13         Successors And Assigns; Third Party Beneficiaries. Neither
this Agreement nor any of the rights, interests or obligations contained herein
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties. Any purported
assignment in contravention hereof shall be null and void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of and be enforceable by the parties and their respective successors and
permitted assigns. This Agreement (including the documents and instruments
referred to herein) is not intended to, and does not, confer upon any person
other than the parties hereto any rights or remedies hereunder, including the
right to rely upon the representations and warranties set forth herein, other
than the Company which shall be, and hereby is, an express third party
beneficiary of this Agreement.

 

Section 5.14        Expenses. All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.

 

[Remainder of this page intentionally left blank]

 

 - 13 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

  SALEM FIVE BANCORP         By:       Name: Ping Yin Chai     Title: President
and Chief Executive Officer

 



 - 1 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

  [STOCKHOLDER]         By:     Name:   Title:

 

 - 1 - 

 

 

SCHEDULE 1

 

Stockholder   Number of Existing Shares
of Company Stock   Address [Stockholder Name]      

[Address]

Attention: [●]

E-mail: [●]

 

 - 1 - 

 